ARCHBALD, District Judge.
The exceptions to the appraiser’s fees cannot be sustained. They seem large, but there was a good deal of stock to look over, and there is nothing to show that the time for which claim is made was not fully occupied in doing so and the fees in that way earned. It is said that the trustee was not satisfied with the appraisement, and has had a new one made, by which a greater aggregate value has been attained. If additional goods were discovered by the trustee, not included in the receiver’s appraisement, it was no doubt proper to inventory and value them. But there was no warrant for an entirely new appraisement of all the property, just because the trustee thought the figures of the first, appraisers were not so high as they ought to be. And, if a second appraisement has been made at the instance of the trustee upon any such basis, he may have to bear the expense. The main purpose of an appraisement is simply to get a general idea of the extent of the estate, so as to charge the party in whose custody it is with its value, and at the same time enable all concerned the better to keep track of it. Incidentally it may serve as a guide also to prospective buyers, but it is not to be independently undertaken with that in view, and except for this purpose it is difficult to see what object was gained in going over the same goods a second time.
The insurance taken out by the receiver, which was for a full year, has continued for the benefit of the trustee, and, if the premium was paid by the receiver, it would be a proper subject of credit in his account, any rebate by reason of an earlier termination of it either by a surrender or transfer of the policy inuring in the end to the estate. But the premium, although brought into his account by the receiver, has not been in fact paid by him, and, as the trustee is the one who will really have to.take care of it, it should be eliminated here.
The receiver was in charge less than two months, and asks $200 compensation. But, considering the duties which he was called upon to perform and the responsibility which he assumed, this seems a little too large. My judgment is that $150 is enough, and this will be the amount allowed.
The attorney for the receiver also asks for $200, and, as attorney fees go, it may have been earned. But, according to the standard which prevails in bankruptcy matters, $150 is also all that I think should have been asked. The account of the receiver will therefore be modified by striking out the item of $173 for insurance on stock, and by reducing the fees of the receiver and counsel to $150 each. And, as so modified, the account is confirmed.